DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14 of U.S. Patent No. 11088188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17397049
11088188
1. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure surrounds a first portion of the light-sensing region, and the first isolation structure has a first end portion in the substrate; and a second isolation structure extending from the back surface into the substrate, wherein the second isolation structure surrounds a second portion of the light-sensing region, the second isolation structure has a second end portion in the substrate, and the second end portion of the second isolation structure is closer to the front surface of the substrate than the first end portion of the first isolation structure.
1. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure surrounds the light-sensing region, the first isolation structure comprises a first insulating layer and an etch stop layer, the first insulating layer extends from the front surface into the substrate, the etch stop layer is between the first insulating layer and the substrate, and the etch stop layer, the first insulating layer, and the substrate are made of different materials; and a second isolation structure extending from the back surface into the substrate, wherein the second isolation structure is in direct contact with the etch stop layer, the second isolation structure surrounds the light-sensing region, the second isolation structure comprises a light-blocking structure, the light-blocking structure extends from the back surface into the substrate, and the second isolation structure further comprises: a second insulating layer between the light-blocking structure and the substrate and between the light-blocking structure and the etch stop layer, the etch stop layer is in direct contact with the first insulating layer, the second insulating layer, and the substrate, the second insulating layer is partially in (this position makes it closer to a front surface) the first isolation structure, the second insulating layer is partially in the etch stop layer, and the etch stop layer is between the first insulating layer and the second insulating layer.
11. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure surrounds the light-sensing region, and the first isolation structure has a first end portion between the front surface and the back surface; and a second isolation structure extending from the back surface into the substrate, wherein the second isolation structure surrounds the light-sensing region, the second isolation structure has a second end portion between the front surface and the back surface, and the first end portion of the first isolation structure wraps around the second end portion of the second isolation structure.
9. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure surrounds the light-sensing region; and a second isolation structure extending from the back surface into the substrate and the first isolation structure, wherein the second isolation structure surrounds the light-sensing region, the second isolation structure has a first end portion in the first isolation structure, the first end portion has an end surface and a sidewall adjacent to the end surface, the first isolation structure covers the end surface and the sidewall, and the second isolation structure comprises a light-blocking structure.
16. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; 
a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure is beside a first portion of the light-sensing region, and the first isolation structure has a first end portion between the front surface and the back surface;
 and a second isolation structure extending from the back surface into the substrate, wherein the second isolation structure is beside a second portion of the light-sensing region, the second isolation structure has a second end portion between the front surface and the back surface, and a first sidewall of the first end portion of the first isolation structure laterally overlaps a second sidewall of the second end portion of the second isolation structure.
14. An image sensor device, comprising: a substrate having a front surface, a back surface, and a light-sensing region; 

a first isolation structure extending from the front surface into the substrate, wherein the first isolation structure surrounds (beside) the light-sensing region; 

and a second isolation structure extending from the back surface into the substrate, wherein the second isolation structure surrounds (beside) the light-sensing region, 

the first isolation structure is partially embedded in the second isolation structure, the second isolation structure comprises a light-blocking structure, a first end portion of the first isolation structure is partially embedded in a second end portion of the second isolation structure, and the second end portion is wider (Laterally Overlaps) than the first end portion.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816